



COURT OF APPEAL FOR ONTARIO

CITATION: Daniel (Re), 2014 ONCA 198

DATE: 20140314

DOCKET: C57857

Sharpe, Gillese and Rouleau JJ.A.

IN THE MATTER OF: Sharon Daniel

AN APPEAL UNDER PART XX.1 OF THE
CODE

Joseph  Di Luca as
amicus curiae

Gavin S. MacKenzie, for Centre for Addiction and Mental
    Health

Jennifer Mannen, for the Ministry of the Attorney
    General

Heard: March 12, 2014

On appeal against the disposition of the Ontario Review
    Board dated, May 30, 2013.

APPEAL BOOK ENDORSEMENT

[1]

We see no error on the part of the Ontario Review Board that would allow
    us to interfere with the current disposition. The evidence of the treating psychiatrist
    that the appellant poses a significant risk to public safety was not
    contradicted and the disposition of detention at CAMH with discretion to permit
    the appellant to live in the community was based on a joint submission. This
    disposition was reasonable and well supported by the evidence.


